DETAILED ACTION
	For this Office action, Claims 1-13 and 16 are pending.  Claims 14 and 15 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitano et al. (herein referred to as “Kitano”, US Pat Pub. 2015/0252878; found in IDS filed 22 January 2022).
	Regarding instant Claim 1, Kitano discloses a pressure relief valve and filter assembly for a tensioner (Abstract; Paragraph [0022]; hydraulic auto-tensioner comprising a filter), comprising:  a hollow pressure relief valve body defining a chamber, the pressure relief valve body having a first end with an aperture, a second end, and a length extending from the first end to the second end (Figure 1; Paragraph [0054]; Paragraph [0055]; Paragraph [0063]; cylinder body 1 with internal reservoir chamber 14; first end associated with sleeve fit-in hole 3 and oil sump 16; second end extended and connected to first end associated with sleeve inserting hole 9a), a valve member received in the first end of the chamber (Figure 1; Paragraph [0066]; check valve 17), a pressure relief stem extending inward from the second end of the chamber (Figure 1; Paragraph [0056]; rod 5); a first biasing member received in the chamber having a second end contacting the pressure relief stem and a first end contacting the valve member, the first biasing member biasing the valve member to a position in which the valve member seals the aperture of the pressure relief valve body (Figure 1; Paragraph [0057]; return spring 8 which biases bottom surface of cylinder 1); and a filter comprising a filter body connected to the first end of the pressure relief valve body and mesh connected to the filter body (Figure 1; Figure 9; Paragraph [0084]; Paragraph [0087]; filter 30 with mesh).
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Kitano further discloses wherein the pressure relief valve body comprises at least one protrusion and at least one first groove and the filter body comprises at least one second groove complementary of the first protrusion and at least one second protrusion complementary to the first groove (Figure 9; Paragraph Paragraph [0087]; oil sump 16 is protrusion, groove in outwardly extending flange 30a, and corresponding groove on filter for placement).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Kitano further discloses wherein the mesh is semi-spherical (Figure 9; Paragraph [0087]; filter may be cup shaped).
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Kitano further discloses wherein the mesh is made of steel (Figure 9; Paragraph [0087]; Paragraph [0094]; mesh is made of stainless steel).    
	Regarding instant Claim 16, Kitano discloses a pressure relief valve and filter assembly (Abstract; Paragraph [0022]; hydraulic auto-tensioner comprising a filter) comprising:  a pressure relief valve comprising a hollow pressure relieve valve body defining a chamber, the pressure relief valve body having a first end with an aperture, a second end, and a length extending from the first end to the second end (Abstract; Figure 1; Paragraph [0054]; Paragraph [0055]; Paragraph [0063]; pressure relief valve comprising cylinder body 1 with internal reservoir chamber 14; first end associated with sleeve fit-in hole 3 and oil sump 16; second end extended and connected to first end associated with sleeve inserting hole 9a); and a filter comprising a filter body and mesh connected to the filter body, wherein the mesh is positioned relative to the aperture such that the mesh prevents contaminants from entering the pressure relief valve through the aperture (Figure 1; Figure 9; Paragraph [0022]; Paragraph [0084]; Paragraph [0087]; filter 30 with mesh on hydraulic oil flow-in side).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (herein referred to as “Kitano”, US Pat Pub. 2015/0252878; found in IDS filed 01/22/21).
	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  While Kitano is silent on the mesh having a radius size of 2.1 mm, it would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the mesh radius to their specifications, as such variation in relative dimensions would not perform differently than the prior art device.  See MPEP 2144.04 IV. A “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (herein referred to as “Kitano”, US Pat Pub. 2015/0252878; found in IDS filed 01/22/21) in view of Tada, US 6435993 (found in IDS filed 01/22/21).
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  However, Kitano is silent on a vent seal adjacent the second end of the pressure relief valve body defining a plurality of holes to permit backflow of pressurized fluid.
	Tada discloses a hydraulic chain tensioner with vent device and pressure relief valve in the same field of endeavor as Kitano, as it solves the mutual problem of providing a tensioner with a pressure relief valve (Abstract).  Tada further discloses a vent seal adjacent a second end of a pressure relief valve body defining a plurality of holes to permit backflow of pressurized fluid to vent fluid for pressure relief within the valve assembly (Col. 4, Lines 4-18; air vent disc 10 with open holes 51a and 51b).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second end of the pressure relief valve of Kitano to further comprise the vent seal defining a plurality of holes as taught by Tada because Tada discloses such a vent seal allows for venting of fluid for pressure relief within the valve assembly (Tada, Col. 4, Lines 4-18).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (herein referred to as “Kitano”, US Pat Pub. 2015/0252878; found in IDS filed 01/22/21) in view of Smith, US 6361458 (found in IDS filed 01/22/21).
	Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  However, Kitano is silent on the valve body being made of plastic.
	Smith discloses a hydraulic tensioner with pressure relief valve in the same field of endeavor as Kitano, as it solves the mutual problem of providing a hydraulic tensioner with a pressure relief valve (Abstract).  Smith further discloses that the parts comprising the valve member maybe constructed of known engineered plastics (Col. 5, Lines 21-30).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter body of Kitano to be made of plastic as taught by Smith because Smith discloses engineered plastic is a common material used in valve bodies for hydraulic tensioners (Smith, Col. 5, Lines 21-30).  

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (herein referred to as “Kitano”, US Pat Pub. 2015/0252878; found in IDS filed 01/22/21) in view of Kroon et al. (herein referred to as “Kroon”, US Pat Pub. 2008/0015069; found in IDS filed 01/22/21).
	Regarding instant Claim 8, Kitano discloses a hydraulic tensioner (Abstract), comprising:  a pressure relief valve and filter assembly within a hydraulic pressure chamber (Abstract; Figure 1; Paragraph [0022]; Paragraph [0054]; hydraulic auto-tensioner comprising a filter, coupled to an engine block or hydraulic pressure chamber via coupling piece 2), comprising:  a hollow pressure relief valve body defining a chamber, the pressure relief valve body having a first end with an aperture, a second end, and a length extending from the first end to the second end (Figure 1; Paragraph [0054]; Paragraph [0055]; Paragraph [0063]; cylinder body 1 with internal reservoir chamber 14; first end associated with sleeve fit-in hole 3 and oil sump 16; second end extended and connected to first end associated with sleeve inserting hole 9a), a valve member received in the first end of the chamber (Figure 1; Paragraph [0066]; check valve 17), a pressure relief stem extending inward from the second end of the chamber (Figure 1; Paragraph [0056]; rod 5); a first biasing member received in the chamber having a second end contacting the pressure relief stem and a first end contacting the valve member, the first biasing member biasing the valve member to a position in which the valve member seals the aperture of the pressure relief valve body (Figure 1; Paragraph [0057]; return spring 8 which biases bottom surface of cylinder 1); and a filter comprising a filter body connected to the first end of the pressure relief valve body and mesh connected to the filter body (Figure 1; Figure 9; Paragraph [0084]; Paragraph [0087]; filter 30 with mesh).
	However, Kitano is silent on a tensioner body having a bore in fluid communication with a source of pressurized fluid through an inlet; a hollow piston slidably received within the bore; a hydraulic pressure chamber defined by the hollow piston and the bore of the tensioner body; and a piston spring received within the hydraulic pressure chamber for biasing the piston away from the inlet.
	Kroon discloses a hydraulic tensioner in the same field of endeavor as Kitano, as it solves the mutual problem of providing a hydraulic tensioner (Abstract).  Kroon further discloses a tensioner body having a bore in fluid communication with a source of pressurized fluid through an inlet (Abstract; Figure 1; Paragraph [0032]; central bore 26 connected to source of oil); a hollow piston slidably received within the bore (Abstract; Figure 1; Paragraph [0028]; tensioner piston 13 with hollow cavity as seen in Figure 1); a hydraulic pressure chamber defined by the hollow piston and the bore of the tensioner body (Figure 1; Paragraph [0028]; high pressure chamber 15 comprising cavity defined by central bore 26 and piston 13); and a piston spring received within the hydraulic pressure chamber for biasing the piston away from an inlet (Figure 1; Paragraph [0028]; compression spring 16).  The piston and bore configuration pressurizes oil in a controlled amount (Paragraph [0003]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hydraulic tensioner, pressure relief valve and filter assembly of Kitano by placing said pressure relief valve and filter assembly within the hydraulic pressure defined by a hollow piston and bore as taught by Kroon because Kroon discloses such a configuration pressurizes oil in a controlled amount (Kroon, Paragraph [0003]).  
	Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the pressure relief valve body comprises at least one protrusion and at least one first groove and the filter body comprises at least one second groove complementary of the first protrusion and at least one second protrusion complementary to the first groove (Kitano, Figure 9; Paragraph Paragraph [0087]; oil sump 16 is protrusion, groove in outwardly extending flange 30a, and corresponding groove on filter for placement).  
	Regarding instant Claim 10, Claim 8, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose wherein the mesh is semi-spherical (Kitano, Figure 9; Paragraph [0087]; filter may be cup shaped).
	Regarding instant Claim 12, Claim 8, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the mesh is made of steel (Figure 9; Paragraph [0087]; Paragraph [0094]; mesh is made of stainless steel).    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (herein referred to as “Kitano”, US Pat Pub. 2015/0252878; found in IDS filed 01/22/21) in view of Kroon et al. (herein referred to as “Kroon”, US Pat Pub. 2008/0015069; found in IDS filed 01/22/21) as applied to claim 8 above, and further in view of Tada, US 6435993 (found in IDS filed 01/22/21).
	Regarding instant Claim 11, Claim 8, upon which Claim 11 is dependent, has been rejected above.  However, the combined references are silent on a vent seal adjacent the second end of the pressure relief valve body defining a plurality of holes to permit backflow of pressurized fluid.
	Tada discloses a hydraulic chain tensioner with vent device and pressure relief valve in the same field of endeavor as Kitano, as it solves the mutual problem of providing a tensioner with a pressure relief valve (Abstract).  Tada further discloses a vent seal adjacent a second end of a pressure relief valve body defining a plurality of holes to permit backflow of pressurized fluid to vent fluid for pressure relief within the valve assembly (Col. 4, Lines 4-18; air vent disc 10 with open holes 51a and 51b).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second end of the pressure relief valve of Kitano to further comprise the vent seal defining a plurality of holes as taught by Tada because Tada discloses such a vent seal allows for venting of fluid for pressure relief within the valve assembly (Tada, Col. 4, Lines 4-18).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al. (herein referred to as “Kitano”, US Pat Pub. 2015/0252878; found in IDS filed 01/22/21) in view of Kroon et al. (herein referred to as “Kroon”, US Pat Pub. 2008/0015069; found in IDS filed 01/22/21) as applied to claim 8 above, and further in view of Smith, US 6361458 (found in IDS filed 01/22/21).
	Regarding instant Claim 13, Claim 8, upon which Claim 13 is dependent, has been rejected above.  However, the combined references are silent on the valve body being made of plastic.
	Smith discloses a hydraulic tensioner with pressure relief valve in the same field of endeavor as Kitano, as it solves the mutual problem of providing a hydraulic tensioner with a pressure relief valve (Abstract).  Smith further discloses that the parts comprising the valve member maybe constructed of known engineered plastics (Col. 5, Lines 21-30).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the filter body of Kitano to be made of plastic as taught by Smith because Smith discloses engineered plastic is a common material used in valve bodies for hydraulic tensioners (Smith, Col. 5, Lines 21-30).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ueda, US Pat Pub. 2012/0105970 comprises a mesh plate with a radius similar to 2.1 mm (Paragraph [0114]; radius of 2.95 mm).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/05/2022